Citation Nr: 0503176	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  97-33 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malignant melanoma 
of the left shoulder due to herbicide exposure.

2.  Entitlement to service connection for basal cell 
carcinoma of the face on either a direct basis or as due to 
herbicide exposure.

3.  Entitlement to service connection for skin rash, to 
include acne of the back and shoulders, on either a direct 
basis or as due to herbicide exposure.

4.  Entitlement to service connection for an abdominal 
disorder, to include diverticulitis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for residuals of a 
right nephrectomy.

7.  Entitlement to service connection for liver cysts.

8.  Entitlement to service connection for a cyst of the 
gallbladder.

9.  Entitlement to service connection for tingling of the 
lower extremities and peripheral neuropathy.

10.  Entitlement to service connection for a disorder of the 
left eyelid with associated loss of vision.

11.  Entitlement to service connection for residuals of 
stress fractures of the left tibia.

12.  Entitlement to service connection for residuals of 
stress fractures of the ribs.

13.  Entitlement to service connection for chest pain.

14.  Entitlement to service connection for tinnitus.

15.  Entitlement to service connection for giant cell tumor 
of the right index finger.

16.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957, and from February 1960 to March 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 decision by the RO in which, in 
pertinent part, denied service connection for malignant 
melanoma of the left shoulder, basal cell carcinoma of the 
face, a skin rash and acne of the back and shoulders, 
tinnitus, an abdominal condition to include diverticulosis, 
headaches, residuals of a right nephrectomy, cysts of the 
liver and gallbladder, tingling of the lower extremities, a 
left eyelid disorder with vision loss, residuals of stress 
fracture of the tibia and ribs, and chest pain.  A hearing 
was held before the undersigned Veterans Law Judge in April 
1999.  In August 1999, the Board remanded the case to the RO 
for further procedural and evidentiary development.  The case 
was subsequently returned to the Board, and in April 2000, 
the Board granted higher ratings for degenerative joint 
disease of multiple joints, and remanded the remaining issues 
for additional development.  In April 2001, the Board 
remanded the case for further procedural and evidentiary 
development.  The case was subsequently returned to the 
Board.  

This case also comes to the Board on appeal from an April 
2003 rating decision in which the RO denied service 
connection for excision of a giant cell tumor of the right 
index finger.  

The issues of entitlement to service connection for a 
gallbladder cyst, a disorder of the left eyelid with 
associated vision loss, giant cell tumor of the right index 
finger, and multiple myeloma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that there are other issues not currently in 
appellate status.  In an April 2004 rating decision, the RO 
denied service connection for multiple myeloma. The Board 
construes an August 2004 statement from the veteran as a 
timely notice of disagreement on the issue of entitlement to 
service connection for multiple myeloma.  A remand is 
required for issuance of a statement of the case.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2003); Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Service medical records are negative for cancer.

3.  Malignant melanoma of the left shoulder began years after 
service, and was not caused by any incident of service 
including herbicide exposure in Vietnam.

4.  Basal cell carcinoma of the face was first diagnosed in 
1981, but was present in service.

5.  The veteran's current skin conditions, including a rash 
and acne of the back and shoulders, began many years after 
service and were not caused by any incident of service 
including herbicide exposure in Vietnam.

6.  The veteran's current abdominal disorders began many 
years after service and were not caused by any incident of 
service.

7.  The veteran's headaches began many years after service 
and were not caused by any incident of service.

8.  The veteran's renal cancer, with subsequent right 
nephrectomy, began many years after service and was not 
caused by any incident of service.

9.  The veteran's liver cysts began many years after service 
and were not caused by any incident of service.

10.  The veteran's tingling of the lower extremities and 
peripheral neuropathy began many years after service and were 
not caused by any incident of service.

11.  The medical evidence does not show that the veteran has 
stress fractures of the left tibia which are related to 
military service. 

12.  The veteran's residuals of rib fractures began many 
years after service and were not caused by any incident of 
service.

13.  The medical evidence does not show that the veteran 
currently has chest pain which is related to military 
service. 

14.  The veteran's tinnitus began many years after service 
and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Malignant melanoma of the left shoulder was not incurred 
in or aggravated by active service nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The veteran's basal cell carcinoma of the face was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  A skin rash and acne of the back and shoulders was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  The veteran's abdominal disorders were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  The veteran's headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

6.  Renal cancer, with subsequent right nephrectomy, was not 
incurred in or aggravated by active service nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

7.  The veteran's liver cysts were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

8.  The veteran's tingling of the lower extremities and 
peripheral neuropathy were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

9.  Stress fractures of the left tibia were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (20043).

10.  The veteran's residuals of rib fractures were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.303 (2004).

11.  Chest pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

12.  The veteran's tinnitus was not incurred in or aggravated 
by active service nor may tinnitus be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in a letter dated in April 
2001, and by virtue of the rating decisions dated in July 
1997 and December 2003, the statement of the case, two Board 
remands, and numerous supplemental statements of the case, 
the most recent one being dated in December 2003.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All 
available records have been obtained and associated with the 
claims folder.  The veteran has received several examinations 
during the course of this appeal.

The Board notes that this April 2001 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence, and he 
has submitted voluminous written argument and medical 
records.  He has repeatedly stated that he has no additional 
evidence to submit.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); VAOPGCPREC 7-2004.

Factual Background

The veteran served on active duty in the Navy from January 
1954 to November 1957, and from February 1960 to March 1975, 
including service in Vietnam.  His primary military 
occupational specialty was in construction.  He was awarded 
the Combat Action Ribbon.

Service medical records reflect treatment for a variety of 
complaints.  In December 1954, the veteran complained of a 
skin rash; he was treated with calamine lotion.  In December 
1965, he complained of low back pain, and gave a history of 
nephritis.  He reported a recurrent history of dysuria, and 
one episode of nocturia.  A urinalysis was negative.  The 
diagnostic impression was a urinary tract infection.  In 
January 1973, the veteran complained of mild aching chest 
pain in the right lower ribs.  There was no pleuritic 
component, coughs or fever.  There was no history of known 
trauma, and it was not related to exertion.  A chest X-ray 
study was within normal limits, and an electrocardiogram was 
within normal limits.  The diagnostic assessment was 
musculoskeletal chest pain.

On separation medical examination in November 1974, the 
veteran's skin, abdomen, viscera, head, neurological system, 
lower extremities, lungs, chest, heart, and ears were 
clinically normal.  A November 1974 electrocardiogram was 
within normal limits.  Service medical records are negative 
for a diagnosis of any cancer, a chronic skin disorder, a 
kidney disorder, a liver disorder, a neurological disorder, 
headaches, a gastrointestinal disorder, a fracture of the 
ribs or tibia, a heart disorder, or tinnitus.

Medical records dated from 1981 to 1983 from the National 
Naval Medical Center (NNMC) in Bethesda, Maryland, reflect 
treatment for cancer.  In April 1981, the veteran was 
diagnosed with a Stage IV malignant melanoma on the left 
scapula.  This melanoma was subsequently excised.  Axillary 
dissection was also performed.  There was evidence of one 
positive lymph node.  A work-up revealed no evidence of 
metastatic disease.  An April 1981 electrocardiogram was 
normal.  In April 1981, a preliminary report of a scan of the 
brain and liver was normal.  Also in April 1981, the veteran 
presented with a non-healing lesion of the right nasolabial 
fold.  This was excised, and was diagnosed as a basal cell 
carcinoma in May 1981.  In December 1983, the veteran 
complained of occasional abdominal cramps for the past two 
months.  The diagnoses were malignant melanoma, nodular and 
diffuse, and rule out diverticulosis, colitis, etc.  A 
December 1983 abdominal X-ray study was normal.  Subsequent 
medical records reflect that the veteran underwent regular 
follow-up of numerous moles on his body, none of which were 
cancerous.  

A private medical record from Dr. M. dated in January 1983 
reflects that the veteran complained of ringing in his ears 
for the past two weeks; the diagnostic impression was serous 
otitis.  A private neurological consultation dated in 
February 1983 reflects that the veteran reported that one 
month ago, while hunting, he noticed an abrupt onset of 
ringing in the ears.  He said that he was put on medication 
which reduced the noise.  He said that the ringing 
occasionally stopped for a few days.  A neurological 
examination was entirely normal, including hearing.  The 
diagnostic impression was left cochlear irritability, exact 
etiology to be pursued.

A private full-body bone scan performed in February 1983 was 
normal.

A VA letter to the veteran dated in September 1984 reflects 
that he recently underwent a VA Agent Orange examination.  
The doctor who signed the letter indicated that his recent 
examination was considered to be within normal limits.  The 
examination report is not on file.

Subsequent medical records from the NNMC reflect treatment 
for a variety of conditions.  In March 1985, the veteran 
complained of headaches, and said they were sometimes 
associated with tinnitus in his left ear.  An April 1985 
neurology note reflects that the veteran complained of 
headaches since December 1981.  He reported that he also had 
a sudden onset of tinnitus in December 1981.  The diagnoses 
were tension headaches, non-progressive tinnitus, and a 
normal neurological examination. On audiological consultation 
in May 1985, the veteran was diagnosed with sensorineural 
hearing loss, bilaterally.  A May 1987 chest X-ray study 
showed possible chronic obstructive pulmonary disease (COPD).  
An August 1988 chest X-ray study showed no evidence of active 
cardiopulmonary disease.

In 1994, X-ray studies were performed to rule out metastasis 
of the veteran's prior malignant melanoma.  A July 1994 chest 
X-ray study revealed a lucency of the left anterior first 
rib.  The examiner opined that the lucency was most likely a 
normal variation but metastatic disease could not be 
excluded.  A September 1994 X-ray study of the left tibia and 
fibula was performed; there was a lytic lesion on the left 
distal anterior tibia suggestive of metastatic disease.  A 
September 1994 computed tomography (CT) scan of the chest, 
abdomen and pelvis revealed a slightly hypodense lesion 
within the anterior segment of the right hepatic lobe.  
Metastatic disease could not be excluded.  There was a simple 
cyst of the lateral hepatic dome.  There was a small simple 
hepatic cyst versus hemangioma adjacent to the gallbladder.  
There was a probable simple cyst of the left renal interpolar 
region.  There was a right renal lower pole lesion of soft 
tissue density; neoplastic process could not be excluded.  An 
October 1994 CT scan of the liver and kidneys showed a simple 
cyst in the dome of the liver, which the examiner indicated 
was a benign lesion, multiple cysts in the liver measuring 
less than 1 centimeter which were too small to characterize 
but statistically represented either congenital cysts or 
hemangiomas.  It was not entirely possible to rule out 
metastasis.  The examiner also diagnosed a suspicious cystic 
lesion in the right kidney.

An October 1994 electrocardiogram from the NNMC reflects a 
normal sinus rhythm and a possible inferior infarct:  age 
undetermined.  A November 1994 outpatient treatment record 
reflects that an X-ray study of the lower extremities showed 
a lytic lesion in the distal left tibia.  A CT scan of the 
abdomen showed a suspicious lesion in the right kidney, and a 
cystic lesion in the liver.  A magnetic resonance imaging 
(MRI) scan showed no lesion in the distal tibia.  The veteran 
subsequently underwent a right nephrectomy in November 1994, 
and a kidney biopsy revealed renal cell carcinoma.  A 
November 1994 pathology report reflects that a biopsy of a 
segment of rib was unremarkable, and a biopsy of the right 
kidney showed renal cell carcinoma.  An interim summary dated 
in January 1995 noted that an MRI of the left tibia failed to 
show any lytic lesion, and therefore the lesion was 
considered to be an artifact.  A December 1995 CT scan of the 
abdomen showed simple hepatic cysts in the right lobe of the 
liver.  In January 1996, the veteran underwent a flexible 
sigmoidoscopy, and was diagnosed with sigmoid diverticulosis.  
The examination was otherwise normal to 60 centimeters.  An 
April 1996 dermatology note reflects that the veteran 
complained of an itchy chest rash for the past year.  On 
examination, there was flat reticular erythema with 
telangiectasia.  The diagnostic assessment was rule out 
"REM".  A July 1996 treatment note reflects that the 
veteran had a persistent rash over his chest and back from 
about 5 centimeters below the nipple level to the navicular 
level; the dermatology clinic was unsure of the cause.  The 
rash predated his current medications.

A July 1995 private medical record from Dr. C. reflects that 
the veteran reported that he was a two-pack-per-day cigarette 
smoker for twenty years, but stopped in 1989.  He reported 
intermittent alcohol consumption.  Dr. C. diagnosed 
symptomatic gastroesophageal reflux disease (GERD).

In September 1996, the veteran submitted several claims for 
service connection.  He contended that he had multiple 
disabilities due to in-service exposure to Agent Orange, in 
1967 and 1968, in Vietnam. He related that he had severe acne 
on the back of his neck and shoulders during service in 
Vietnam in 1967.  He said most of his platoon also had this 
condition.  He stated that during service in Newfoundland in 
1971 to 1973, he had episodes of chest pain.  He reported 
that he had a tingling sensation in his lower limbs for 
years.  He said that in 1981 he had a mole on his left 
scapula which was diagnosed as nodular melanoma.  He related 
that he subsequently developed tinnitus and headaches.  He 
said that he had a basal cell carcinoma on his upper lip 
which had been present for many years, including in service.  
He stated that in 1994 his right kidney and a rib were 
removed, and he also had a stress fracture of the left 
"tibula".  He said he subsequently developed a rash, which 
has been present on his back, chest, and scalp.  He also 
complained of a liver cyst, stomach problems, and 
diverticulosis.

By a letter dated in October 1996, the veteran again 
contended that he had multiple disabilities due to in-service 
exposure to Agent Orange, including basal cell carcinoma of 
the face (which he asserted was present during service in 
1968), melanoma of the left scapula, tinnitus (which he said 
was first present in January 1983), abdominal cramps and 
diverticulitis, headaches (which he said began in the spring 
of 1985), swelling of the eyelids (beginning in service) with 
temporary loss of vision in the left eye, right nephectomy, 
and cysts of the liver.  He related that he was treated for a 
stress fracture of the ribs in New Zealand in the late 1970s.

By a statement dated in November 1996, the veteran's wife 
stated that she met him in 1974, and married him in 1976, and 
that he was only able to work for the first four years of 
their marriage due to poor health.  She related that he had 
many health problems, including melanoma, a malignant growth 
on his face, severe headaches, leg swelling, rashes, and 
personality changes, among others.  The veteran's sister-in-
law, a psychiatric nurse, noted that the veteran suffered 
from various physical complaints, including regular severe 
headaches, episodes of skin flushing on his chest and neck, 
extreme tiredness, and difficulty concentrating.

Medical records from MacDill Air Force Base (AFB) in the 
1990s reflect treatment for a variety of conditions.  A 
November 1996 dermatology consultation report reflects that a 
total-body skin examination was normal.  On examination, 
there were scaly red plaques on the scalp, and multiple 
seborrheic keratoses on the back.  The examiner diagnosed 
seborrheic dermatitis, and seborrheic keratoses.  A November 
1996 chest X-ray study was normal.  A December 1996 computed 
tomography scan of the veteran's abdomen showed two simple 
cysts in the posterior segment of the right lobe of the 
liver, and was otherwise normal.  There was no radiographic 
evidence of metastatic disease.  A February 1997 X-ray study 
of the left ribs showed no acute bony abnormality.  A March 
1997 X-ray study of the left tibia and fibula was normal.

Electromyography and nerve conduction velocity tests were 
performed at MacDill AFB in September 1997, and were 
consistent with mild peripheral polyneuropathy in both lower 
extremities, with mixed motor and sensory involvement.  The 
examiner indicated that the neuropathic process was axonal 
and demyelinating, and the etiology was undetermined by this 
examination.  There was no evidence of radiculopathy.  In an 
October 1997 follow-up note, the examiner indicated that the 
veteran had peripheral neuropathy of the lower extremities of 
unknown etiology, and elevated liver function tests.

By a letter dated in September 1997, the veteran's former 
wife stated that when the veteran returned from his tour of 
duty in Vietnam in December 1968, he had a pink spot on the 
right side of his mouth, and still had the spot when he was 
stationed in Newfoundland.  She said the veteran began having 
chest pains in 1972, as well as arthritis and lumps on the 
back of his knees.

By a statement dated in December 1997, the veteran reiterated 
many of his assertions.  He contended that his current rash 
was related to his liver condition that "probably started in 
the 80's."  He contended that he had acne when he was in-
country in Vietnam, and that it disappeared between tours of 
duty.  He stated that the tingling of his legs began in the 
late 1970s.

By a letter received in February 1999, the veteran contended 
that he had "liver failure rash".

A March 1999 outpatient treatment record from MacDill AFB 
reflects that the veteran complained of a chest rash and a 
"bad liver".  The examiner noted that liver function tests 
in 1996 and 1997 were normal, and diagnosed GERD.  

At a Board hearing on Washington, D. C. in April 1999, the 
veteran reiterated many of his assertions.  He said he first 
noticed tinnitus in about 1980.  He said he started getting 
headaches at about the same time.  He reported that he had 
noise exposure from artillery during service.  He related 
that he first had abdominal pains in the area of his liver in 
the 1980s.  He said he began having acid reflux in about 1996 
or 1997.  He stated that he had an acid stomach prior to that 
time.  He said that during service in Newfoundland, he had 
tingling in his legs, as well as joint pains and chest pain.

An April 1999 pathology report from MacDill Air Force Base 
reflects that the veteran presented with a long history of 
GERD.  Findings were consistent with Barrett's mucosal 
changes in the esophagus.

A November 1999 VA liver sonogram showed a simple liver cyst.

By a statement dated in December 1999, the veteran contended 
that his current GERD and diverticulitis were related to 
Agent Orange exposure.  He asserted that the tingling of his 
lower extremities was related to subacute peripheral 
neuropathy.

VA medical records dated from 1999 to 2000 reflect treatment 
for a variety of conditions.  A February 2000 treatment note 
reflects that the veteran was recently diagnosed with well-
differentiated adenocarcinoma of the distal esophagus.  A 
March 2000 history and physical reflects that the veteran 
reported a history of pyrosis since 1994 after a right 
nephrectomy.  His risk factor history included alcohol and 
tobacco several years ago.  The examiner noted that a 
February 2000 electrocardiogram revealed a normal sinus 
rhythm, and that a chest X-ray study showed emphysema.  An 
esophagectomy was performed in mid-March 2000.

In February 2000, the veteran submitted a handwritten note 
from S. E. F., of the Internal Medical Clinic at MacDill Air 
Force Base, who stated, "I have treated [the veteran] and 
believe that there is a connection with his multiple medical 
and psychological conditions and his exposure to Agent Orange 
while he served in Vietnam.  I have several other patients 
with similar symptoms and the common link is exposure to 
Agent Orange."

In April 2000, the Board granted higher ratings for 
degenerative joint disease of multiple joints, and remanded 
the remaining issues for RO review of additional evidence 
submitted by the veteran. 

In a May 2000 rating decision, the RO granted a total 
disability compensation rating based on individual 
unemployability (TDIU rating).

A February 2001 private medical record from Medical 
Associates of Polk, P.A., reflects that the veteran reported 
that among other conditions, he had tinnitus since 1983, a 
skin rash from 1993 to the present, headaches from 1983 to 
the present, tingling in his lower extremities from the 1970s 
to the present, cysts of the liver and gallbladder since the 
1980s, stress fractures of the left tibia and ribs in 1994, 
chest pains since 1973, and esophageal cancer since 1999.  In 
a February 2001 office note, the veteran reported that his 
rash came and went since 1968, and came back five years ago.  
On examination of the skin, there was no definite rash, and 
there was chronic sun damage and blanches.  By a February 
2001 letter, a nurse practitioner from a dermatologist's 
office diagnosed dyschromia due to past inflammation.  She 
indicated that no treatment was needed other than 
explanation.

In June 2001, the RO attempted to obtain a copy of an Agent 
Orange VA examination performed in 1984 at the Wilkes-Barre 
VA Medical Center (VAMC).  In a July 2001 memorandum, the 
Wilkes-Barre VAMC replied and stated that the veteran had an 
Agent Orange examination in 1984, but the examination report 
was not accessible.  

A February 2002 memorandum from MacDill AFB reflects that no 
records were available pertaining to the veteran, and that he 
had not been seen there within the past two years.  A 
February 2003 report of contact reflects that the RO 
contacted MacDill AFB and learned that Dr. F. no longer 
worked there and was no longer in the military.

A July 2002 VA chest X-ray study reflects old healed 
fractures of two of the right mid-ribs.  There were small 
densities in the right upper lobe and fullness of the right 
hilum.  An August 2002 computed tomography scan of the chest 
showed emphysema, and changes consistent with a distal 
esophageal resection and gastric pull-through.

At a March 2003 VA skin examination, the diagnoses were 
history of malignant melanoma of the left shoulder with left 
axillary lymph node in 1981, with no evidence of recurrence 
or metastasis, and history of basal cell carcinoma of the 
left cheek, with no evidence of recurrence or metastasis, and 
actinic keratoses.  The examiner opined, "...it is not likely 
that the above skin disorders are related to the veteran's 
military service, to include exposure to Agent Orange.  There 
is no sufficient evidence that these conditions started while 
in the service, nor were they aggravated or caused by 
military service.  Although the veteran has had several 
malignancies, which may be suggestive of a genetic or 
acquired defect, there is no established positive association 
between these conditions and Agent Orange exposure.  
Specifically, regarding the basal cell carcinoma on the left 
cheek, the veteran believes that the cancer was present, but 
undiagnosed, during the time of his service career.  This may 
in fact be true since these carcinomas are generally very 
slow growing, and can be present years before their 
diagnosis; however, my determination as to whether this 
cancer was, in fact, present at that time, without any 
objective evidence or medical record documentation, would be 
purely speculative."

In May 2003, the veteran was diagnosed with malignant 
melanoma of the skin of the mid-back.  This was excised.

Analysis

The veteran essentially contends that he has many 
disabilities incurred during military service, and asserts 
that most of them were due to Agent Orange exposure in 
Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence will be presumed for certain 
chronic diseases, including malignant tumors and/or organic 
diseased of the nervous system, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may only be granted if there 
currently is a disability from a disease or injury in 
service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service incurrence for certain specified diseases 
will be presumed if they are manifest to a compensable degree 
within specified periods, including chloracne (or other 
acneform disease consistent with chloracne), porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).  Service connection based on herbicide 
exposure may also be established with proof of actual direct 
causation.  See Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The evidence shows that during his 1960-1975 active 
duty, the veteran had service in Vietnam.

The Board notes that the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
some of his current disabilities began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

In February 2002 Dr. F. indicated that he believed that there 
was a connection between the veteran's multiple medical and 
psychological conditions and his exposure to Agent Orange.   
However, this statement does not identify the disabilities 
nor does it provide an explanation for the opinion.  The VA 
was unable to obtain any additional information from Dr. F.  
Thus the Board places little probative value on this opinion 
versus opinions by VA examiners who had the opportunity to 
review the veteran's records.

Malignant Melanoma of the Left Shoulder

Initially, the Board notes that malignant melanoma is not 
subject to the presumption of service connection based on 
Agent Orange exposure in Vietnam.  See 38 C.F.R. § 3.309(e).

Service medical records are negative for a diagnosis of 
cancer of any kind, including malignant melanoma of the left 
shoulder, and are also negative for treatment of any skin 
lesion of the left shoulder.  Post-service medical records 
are negative for malignant melanoma of the left shoulder 
until 1981, several years after separation from service.  At 
a March 2003 VA examination, the examiner opined that it was 
not likely that the veteran's malignant melanoma was related 
to his military service, to include exposure to Agent Orange.  
There is no competent medical evidence specifically linking 
the post-service malignant melanoma with military service.  
See Combee, supra.

While the veteran believes his post-service malignant 
melanoma of the left shoulder was due to Agent Orange, he is 
a layman and thus has no competence to give a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection for malignant melanoma of the left 
shoulder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Basal Cell Carcinoma of the Face

Initially, the Board notes that basal cell carcinoma is not 
subject to the presumption of service connection based on 
Agent Orange exposure in Vietnam.  See 38 C.F.R. § 3.309(e).

Service medical records are negative for a diagnosis of 
cancer of any kind, including basal cell carcinoma of the 
face, and are also negative for treatment of any skin lesion 
of the face.  Post-service medical records are negative for 
basal cell carcinoma of the face until 1981, several years 
after separation from service.  

The veteran and his former spouse have both asserted that he 
had a lesion on his cheek during service, and that this 
lesion was there for many years until it was ultimately 
removed in 1981, and diagnosed as basal cell carcinoma.  At a 
March 2003 VA skin examination, the examiner opined that it 
might be true that the basal cell carcinoma was present 
during service, as such carcinomas are generally very slow 
growing.  He noted that as there was no objective evidence or 
medical record documentation of this carcinoma in service, 
any determination as to whether it was present in service 
would be speculative.

There is no medical evidence linking the post-service basal 
cell carcinoma of the face with military service.  However, 
the Board finds the assertions of the veteran and his former 
spouse to be credible with respect to the existence of basal 
cell carcinoma in service.  Therefore, in light of the VA 
examiner's opinion that it is possible that such carcinoma 
had existed during service, and with consideration of the 
benefit-of-the doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that service connection is warranted for basal cell 
carcinoma of the face (now excised).

Skin Rash, to Include Acne of the Back and Shoulders

The veteran is claiming service connection for a skin rash 
and acne of the back and shoulders either on a direct basis 
or as due to Agent Orange exposure in Vietnam.  Service 
medical records reflect that the veteran was treated for a 
skin rash in 1954, prior to his service in Vietnam.  Service 
medical records dated during his service in Vietnam do not 
reflect treatment for a skin disorder.  His skin was 
clinically normal on separation examination.

Obviously, all skin conditions are not the same.  The post-
service medical records do not show the specific Agent Orange 
skin conditions of chloracne (or other acneform disease 
consistent with chloracne) or porphyria cutanea tarda, let 
alone within the one year presumptive period.  A March 2003 
VA skin examination report does not reflect diagnoses of 
chloracne or porphyria cutanea tarda, and does not link any 
other current skin disorder with service or in-service 
herbicide exposure. 

There is no competent medical evidence specifically linking 
the veteran's current skin conditions to service, to include 
Agent Orange exposure during Vietnam service many years ago.  
See Combee, supra.  While the veteran believes his current 
skin disorders are due to Agent Orange, he is a layman and 
thus has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for a skin rash, to include acne of 
the back and shoulders, either on a direct basis or as due to 
herbicide exposure must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.

Abdominal Disorder, to Include Diverticulitis

The veteran contends that he has an abdominal disorder, 
including diverticulitis, which was incurred in service.  
Service medical records are negative for an abdominal or 
gastrointestinal disorder, including diverticulitis.  Post-
service medical records reflect that the veteran has been 
diagnosed with sigmoid diverticulosis, GERD, and 
adenocarcinoma of the distal esophagus.  These conditions 
were first diagnosed many years after service, and there is 
no competent medical evidence specifically linking these 
conditions with military service.

While the veteran believes his current abdominal disorders 
are due to military service, he is a layman and thus has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for an abdominal disorder, to include 
diverticulitis, must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.

Headaches

The veteran contends that he has chronic headaches, which 
were incurred in service.  Service medical records are 
negative for headaches.  Post-service medical records reflect 
that the veteran has been treated for headaches since the 
1980s, several years after service.  There is no competent 
medical evidence specifically linking headaches with military 
service.

While the veteran believes his current headaches are due to 
military service, he is a layman and thus has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for headaches must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Residuals of a Right Nephrectomy

The veteran contends that he incurred cancer of the right 
kidney during military service, and that this necessitated a 
right nephrectomy.  

Service medical records are negative for a kidney disorder, 
including cancer.  Post-service medical records reflect that 
the veteran was diagnosed with renal cell carcinoma of the 
right kidney in 1994, and underwent a right nephrectomy.  
There is no competent medical evidence specifically linking 
cancer of the right kidney with military service, and renal 
cell carcinoma was not diagnosed within one year after 
separation from service.

While the veteran believes his residuals of a right 
nephrectomy are due to military service, he is a layman and 
thus has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for residuals of a right nephrectomy 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.

Liver Cysts

The veteran contends that he incurred liver cysts during 
military service.  Service medical records are negative for a 
liver disorder, including cysts.  Post-service medical 
records reflect that the veteran was diagnosed with cysts of 
the liver in 1994.  There is no competent medical evidence 
specifically linking liver cysts with military service.

While the veteran believes his liver cysts are due to 
military service, he is a layman and thus has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for liver cysts must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Tingling of the Lower Extremities

The veteran asserts that he incurred tingling of the lower 
extremities in service.  Service medical records are negative 
both for tingling of the lower extremities and for peripheral 
neuropathy.  In this regard, the Board notes that post-
service medical records reflect that the veteran has been 
diagnosed with chronic peripheral neuropathy.

"Acute and subacute peripheral neuropathy" is defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  For the Agent Orange 
presumption of service connection to apply, acute and 
subacute peripheral neuropathy must be manifest to a degree 
of 10 percent or more within a year after last herbicide 
exposure in service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).

The veteran's peripheral neuropathy was not manifest or 
diagnosed until many years after his 1960-1975 active duty, 
and therefore service connection is not warranted on a 
presumptive basis under the Agent Orange provisions for 
Vietnam veterans.

Service connection based on herbicide exposure may still be 
established with proof of actual direct causation.  See 
Combee, supra.  However, there is no scientific or medical 
evidence showing the veteran's chronic peripheral neuropathy, 
which first appeared many years after active duty, was caused 
by Agent Orange exposure during Vietnam service.  There is no 
competent medical evidence specifically linking his 
peripheral neuropathy (or tingling of the lower extremities) 
with military service.  The veteran himself, as a layman, is 
not competent to offer an opinion as to medical causation.  
See Espiritu, supra.

The Board concludes that the veteran's tingling of the lower 
extremities and peripheral neuropathy began years after 
service and was not caused by any incident of service 
including herbicide exposure during Vietnam service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Residuals of Stress Fractures of the Left Tibia

The veteran contends that he has stress fractures of the left 
tibia which are related to service.  Service medical records 
are negative for any disability or injury of the left tibia, 
including fractures.  Post-service medical records reflect 
that a September 1994 X-ray study of the left tibia revealed 
a lytic lesion on the left distal anterior tibia suggestive 
of metastatic disease.  A subsequent MRI scan showed no 
lesion in the distal tibia, and therefore the lesion was 
considered to be an artifact.  There is no competent medical 
evidence specifically demonstrating that the veteran has any 
disability of the left tibia, which is related to military 
service.  Service connection may only be granted if there 
currently is a disability from a disease or injury in 
service.  Degmetich, supra.

While the veteran believes that he has a disability of the 
left tibia, to include stress fractures, which is due to 
military service, he is a layman and thus has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for stress fractures of the left tibia 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.

Residuals of Stress Fractures of the Ribs

The veteran contends that he incurred stress fractures of the 
ribs during military service.  Service medical records are 
negative for any disability or injury of the ribs, including 
fractures.  In January 1973, the veteran complained of mild 
aching chest pain in the right lower ribs.  Repeated chest X-
ray studies were negative for rib fractures.  Post-service 
medical records reflect that in July 1994, a chest X-ray 
study revealed a lucency of the left anterior first rib; the 
examiner opined that the lucency was most likely a normal 
variation but metastatic disease could not be excluded.  A 
February 1997 X-ray study of the left ribs showed no acute 
bony abnormality.  A July 2002 VA chest X-ray study reflects 
old healed fractures of two of the right mid-ribs.  There is 
no competent medical evidence specifically linking rib 
fractures with military service.

While the veteran believes his old rib fractures are due to 
military service, he is a layman and thus has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for stress fractures of the ribs must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.

Chest Pain

The veteran contends that he has chest pain which was 
incurred in service.  Service medical records are negative 
for any chronic chest disability or heart disorder.  In 
January 1973, the veteran complained of mild aching chest 
pain in the right lower ribs.  A chest X-ray study was within 
normal limits, and an electrocardiogram was within normal 
limits.  The diagnostic assessment was musculoskeletal chest 
pain. On separation medical examination in November 1974, the 
veteran's chest, lungs, and heart were clinically normal.  
Post-service medical records reflect that the veteran was a 
smoker for many years.  An April 1981 electrocardiogram was 
normal.  A May 1987 chest X-ray study showed possible COPD.  
An August 1988 chest X-ray study showed no evidence of active 
cardiopulmonary disease.  An October 1994 electrocardiogram 
from the NNMC reflects a normal sinus rhythm and a possible 
inferior infarct:  age undetermined.  Subsequent records 
reflect that the veteran was diagnosed with emphysema and 
COPD.

There is no competent medical evidence specifically 
demonstrating that the veteran has any disability involving 
chest pain, which is related to military service.  Service 
connection may only be granted if there currently is a 
disability from a disease or injury in service.  Degmetich, 
supra.

While the veteran believes that he has chest pain which is 
due to military service, he is a layman and thus has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for chest pain must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Tinnitus

The veteran contends that he has tinnitus which was incurred 
in service.  Service medical records are negative for 
tinnitus.  Post-service medical records reflect that the 
veteran has complained of tinnitus since the 1980s, several 
years after service.  There is no competent medical evidence 
specifically linking tinnitus with military service.

While the veteran believes his current tinnitus is due to 
military service, he is a layman and thus has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for tinnitus must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Service connection for malignant melanoma of the left 
shoulder due to herbicide exposure is denied.

Service connection for basal cell carcinoma (now excised) of 
the face is granted.

Service connection for a skin rash, to include acne of the 
back and shoulders, either on a direct basis or as due to 
herbicide exposure, is denied.

Service connection for an abdominal disorder, to include 
diverticulitis, is denied.

Service connection for headaches is denied.

Service connection for residuals of a right nephrectomy is 
denied.  

Service connection for liver cysts is denied.  

Service connection for tingling of the lower extremities and 
peripheral neuropathy is denied.

Service connection for residuals of stress fractures of the 
left tibia is denied.

Service connection for residuals of stress fractures of the 
ribs is denied.

Service connection for chest pain is denied.

Service connection for tinnitus is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
with respect to the issues of service connection for a 
gallbladder cyst, a disorder of the left eyelid with 
associated vision loss, giant cell tumor of the right index 
finger, and multiple myeloma.

Initially, with respect to the veteran's claims for service 
connection for a gallbladder cyst, and a disorder of the left 
eyelid with associated vision loss, the Board notes that the 
veteran submitted additional pertinent evidence to the Board 
after his appeal was certified by the RO in April 2004.  This 
evidence has not yet been reviewed by the RO in conjunction 
with the veteran's claims and the veteran did not submit a 
waiver of initial review by the RO.  To avoid potential 
prejudice to the veteran, these claims must be remanded to 
the RO for readjudication, with consideration of all 
additional evidence received since the December 2003 
supplemental statement of the case, including the additional 
evidence received from the veteran.  See 38 C.F.R. §§ 
19.9(a)(1), 19.31, 19.37 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

With respect to the veteran's claim for service connection 
for giant cell tumor of the right index finger, the Board 
notes that a September 1999 VA pathology report reflects that 
two specimens were excised from the veteran's right index 
finger, and the pathologist diagnosed giant cell tumors of 
the tendon sheath.  The pathologist did not indicate whether 
the giant cell tumors were benign or malignant.  Governing 
regulation provides that a veteran who served in the Republic 
of Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange).  In 
the case of such a veteran, service incurrence for certain 
specified diseases will be presumed if they are manifest to a 
compensable degree within specified periods, and this 
includes malignant giant cell tumor of the tendon sheath.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).  As the medical records do not indicate 
whether the veteran's giant cell tumors of the tendon sheath 
of the right index finger were benign or malignant, the Board 
finds that a medical opinion is necessary to make a decision 
on this claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The RO 
should first attempt to obtain any additional pathologist's 
notes from the September 1999 excision of two giant cell 
tumors of the right index finger (in particular, the 
microscopic description), and then forward the veteran's 
claims file to a VA doctor for a medical opinion on whether 
the giant cell tumors excised in September 1999 were benign 
or malignant.  

In an April 2004 decision, the RO denied service connection 
for multiple myeloma. The Board construes an August 2004 
statement from the veteran as a timely notice of disagreement 
on the issue of entitlement to service connection for 
multiple myeloma.  Thus a statement of the case is required.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2003); Manlincon, supra.

With respect to the claim for service connection for multiple 
myeloma, 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should attempt to obtain any 
additional pathologist's reports from the 
September 1999 excision of two giant cell 
tumors of the right index finger (in 
particular, the microscopic description).  

2.  The RO should forward the claims file 
to a VA doctor for a medical opinion 
regarding the veteran's excision of giant 
cell tumors of the tendon sheath of the 
right index finger, performed in 
September 1999.  Any additional 
pathologist's reports, and the claims 
file should be forwarded to the examiner 
for review, and the examination report 
should reflect that such was done.

The doctor should review the September 
1999 VA pathology reports, and should 
opine as to whether the tumors were 
malignant or benign giant cell tumors of 
the tendon sheath.  If they were benign, 
the examiner should opine as to the 
etiology of such tumors, and as to 
whether it is as least as likely as not 
that they are related to military 
service.  If the doctor is unable to 
answer these questions without a medical 
examination, such an examination should 
be performed.

3.  The RO should provide the veteran 
with a statement of the case on the issue 
of entitlement to service connection for 
multiple myeloma.  He should be informed 
of the necessary steps to perfect his 
appeal. The RO and the veteran are 
informed that this issue is not before 
the Board for appellate consideration 
until timely perfected.

4.  The RO should then re-adjudicate the 
claims for service connection for a 
gallbladder cyst and a disorder of the 
left eyelid with associated vision loss, 
to include consideration of all evidence 
received since the last supplemental 
statement of the case.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


